DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 05/20/2021. In virtue of this communication, claims 1 - 6 are pending in this application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Applications No. 14/678,379 and 15/836,329, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Specifically, independent claims 1 and 4 recite the following limitations:
“establish, by using the communication circuit, the short range communication connection with an external device while displaying at least part of the first plurality of numbers”
“wherein an initial number of the second plurality of numbers is next integer of the last number of the first plurality of numbers.”

The examiner was not able to find anything supporting this limitation in any of the prior filed applications. Therefore, effective filing date of these specific features is the filing date of the instant application which is 05/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claims 1 and 4 from which claims 3 and 6 dependent, respectively, require the second sensing data to be generated from the external device (see underlined portion):
“wherein the second plurality of numbers is sequentially displayed by using the second sensing data which is transmitted from the external device to the electronic device through the short range communication connection, based on the external device being selected according to the comparison result between the priority of the electronic device and the priority of the external device”

However, dependent claims 3 and 6 allow an option for the second sensing data being generated by the sensor in the electronic device:
“based on the electronic device being selected according to the comparison result between the priority of the electronic device and the priority of the external device, sequentially displaying the second plurality of numbers by using the second sensing data which is sensed by the sensor in the electronic device.”

In other words, the requirement of dependent claims 3 and 6 for the second sensing data being generated by the sensor in the electronic device contradicts the requirement of corresponding independent claims 1 and 4 for the second sensing data to be generated by the external device.
Thus, claims 3 and 6 fail to further limit the subject matter of the claims upon which they depend, or fail to include all the limitations of the claims upon which they depend.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140164611 (Molettiere) (of record) in view of US 20140031703 (Rayner) (of record) and as may be evidenced by US 20140035761 (Burton) (of record).
Regarding claim 4, Molettiere teaches “An electronic device (paragraph 0013: the method pertains to a device (e.g., smartphone) that combines data streams from multiple portable biometric monitoring devices tracking a single user. Paragraph 0052: Data synthesis may be performed on a central device (e.g., a smartphone). Therefore, “electronic device” is mapped to a smartphone, such as 18 in FIG 1) comprising…”
“…a display; a communication circuit; and a controller (inherent parts of a smartphone) configured to…”
“…control the display to sequentially display a first plurality of numbers each indicating a total step number during a predefined time period, wherein each of at least one of the first plurality of numbers is changed to respective next number by using a first sensing data sensed by…” [a] “…sensor (FIG 11E and paragraph 0133: In the first period, only data from Device A is available, therefore, the output is the data from Device A. Displaying data stream from a specific device is disclosed in FIG 10 with corresponding description. With respect to specific steps recited by the limitation, these are the basic steps of a pedometer, as may be evidenced by Burton (FIG 10A and paragraphs 0111 – 0112: While the user walks, jogs, or runs, the user is able to view the activity captured by the activity tracking device 100 on the display screen of the computing device 200, such as displaying step count. At time t1, the step count is shown to be 9623, at time t2, the step count is shown to be 9624, at time t3, the step count is shown to be 9625, at time t4, the step count is shown to be 9626. The display of step count will continue to numerically increase as the user continues to engage in motion that can be categorized as step count.) Therefore, since Molettiere teaches usage of data stream from a pedometer (see paragraphs 0009 and 0044), the displayed output would represent the step count. With respect to “a predetermined time period”, this could be mapped to simply the time periods which started when the counter was last reset)…”
“…select one from…” [an] “…electronic device and the external device according to a comparison result between a priority of…” [an] “…electronic device and a priority of the external device (selecting between different data streams based on priority is disclosed in paragraphs 0072 – 0081, 0094, 0143 and elsewhere in Molettiere. For example, paragraph 0073, if a user has a biometric monitoring device clipped to their waistband and another biometric monitoring device located in their shoe, where both measure steps taken, the data class "Step Count" may give a higher priority to the device located in the shoe if the device is more accurate at counting steps.), and
after displaying a last number of the first plurality of numbers, control the display to sequentially display a second plurality of numbers each indicating the total step number during the predefined time period, wherein each of at least one of the second plurality of numbers is changed to respective next number by using a second sensing data sensed by the selected one (receiving data from multiple pedometers is disclosed in paragraph 0073. Further, as may be seen from FIG 11E and paragraph 0133, the system switches outputting data from device A to device B. When both devices A and B are pedometers, switching displaying data from one pedometer to another pedometer would correspond to the claimed limitation.),
wherein the second plurality of numbers is sequentially displayed by using the second sensing data which is transmitted from the external device to the electronic device through the short range communication connection (again, these are basic functions of a pedometer, as was explained above with respect to Burton. When the system switches from pedometer A to pedometer B, it would display the ever increasing number of steps transmitted from the pedometer B), based on the external device being selected according to the comparison result between the priority of the electronic device and the priority of the external device (comparing between different levels of priorities is disclosed at least in paragraphs 0072 – 0081, 0094, 0143 and elsewhere in Molettiere), and
wherein an initial number of the second plurality of numbers is next integer of the last number of the first plurality of numbers (although this specific condition is not disclosed by Molettiere, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the following options may be possible with respect to relationship between the first sequence from pedometer A and the second sequence from pedometer B: 1) the initial number of the second sequence is smaller than the last number of the first sequence; 2) the initial number of the second sequence is equal to the last number of the first sequence; 3) the initial number of the second sequence is next integer of the last number of the first sequence; and 4) the initial number of the second sequence is larger than the last number of the first sequence but is not the next integer. Considering option 1), it would be counterintuitive to the user to see, as the user continues to walk, that the total number of steps suddenly decreased upon switchover. How come, I keep walking but the number of steps just decreased? Similarly, with option 2), it would still be counterintuitive to the user to see that, during the transition, although the user makes a step, but the total number of steps did not increase. Similarly, with option 4), it would still be counterintuitive to the user to see that, during the transition, the user makes a single step but sees that the indicated number of steps suddenly jumps by more than one. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the only option which would agree with the user motion would be the option 3) which would present the display consistent with the number of steps walked by the user.).”
Molettiere does not disclose presence of “a sensor” in the smartphone, that the first stream is shown “based on a short range communication connection being not established” and the first stream being actually generated not from a separate sensor, but an internal sensor of the smartphone. Molettiere also does not disclose “establish, by using the communication circuit, the short range communication connection with an external device while displaying at least part of the first plurality of numbers” and that comparing priorities and displaying the second sequence of numbers is “based on the short range communication connection being established.” In Molettiere, both first and second sequences of numbers are generated by external sensors.

In similar art, Rayner also discloses athletic monitoring system (title). The structure of the system is shown in FIG 1. It consists of the mobile phone 110, which can be a smartphone (par. 0053), which includes a sensor 115 (paragraph 0054). Sensor 115 may be any sensor for measuring data related to a physical activity of user 105, such as measuring the movement of an arm or a leg. Mobile device 110 may be placed or held in a position to measure a particular physical or physiological data related to user 105. For example, mobile device 110 may be attached to a wrist of user 105 to measure arm movement. Paragraph 0023 teaches that sensors that can be used include a pedometer. In other words, Rayner teaches presence of a sensor, such as a pedometer, within the smartphone (“an electronic device”).
The system may also include an external sensor 120 in wireless communication with the smartphone (paragraph 0057). Like sensor 115, sensor 120 may be any type of data collectors or sensors for measuring physical or physiological data related to a physical activity performed by user 105 (paragraph 0056). Sensor 120 may be used in a manner similar to sensor 115. As follows from FIG 4, paragraphs 0117 and 0089 – 0092, the type of data collected by different sensors may be the same. In other words, Rayner teaches that the sensor 115 within the smartphone may be used alone (thus generating its own stream of data that can be presented on the screen of the smartphone) without any input from the external sensor 120, or both sensors may be used together. Paragraph 0040: The data provided by sensors internal to the electronic handheld device can be augmented with data provided by one or more external sensors.
Thus, using sensor 115 alone to count steps without having external sensor 120 around or being wirelessly connected to the smartphone would be the same as recited by the claim “based on a short range communication connection being not established”. Further, prior to be able to use external sensor 120, the smartphone and the external sensor 120 need to establish wireless communication, thus arriving at the claimed “establish, by using the communication circuit, the short range communication connection with an external device”.
Therefore, since Molettiere already teaches using a smartphone to collect and process data from multiple external sensors, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Rayner presence of internal activity sensors within the smartphone and the capability of collecting, processing and displaying data from internal sensors when there is no wireless connection with the external sensors, and collecting, processing and displaying the data from both the internal and external sensors, upon establishing the wireless connection with external sensors, in the system of Molettiere. Doing so would have increased flexibility of the system and thus convenience to the user by allowing it to perform in different modes, such as connected and disconnected to the external sensors and allowing the smartphone of not only processing data collected from external sensors, but also the data generated by its internal sensors.

In the system of combined Molettiere and Rayner’s disclosures, upon the establishment of the wireless connection with the external sensor, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Molettiere (see paragraphs 0072 – 0081, 0094, 0143) processing data based on prioritization of the sensors and selecting one of the internal or external sensors as the data source based on respective priority level. Further, Molettiere teaches giving higher priority to data from a shoe sensor over data generated by other sensors. Therefore, in the system of combined Molettiere and Rayner’s disclosures, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that if an external sensor is located in a shoe, or any other location which would make the data stream generated by the external sensor more reliable, upon establishment of wireless communication with the smartphone having its own sensor, to assign higher priority to a sensor in a shoe or having more reliable data, as disclosed by Molettiere. Doing so would have provided high reliability of the step count.

With respect to the last requirement of establishing the short range communication with external device “while displaying at least part of the first plurality of numbers”, since the first plurality of numbers include each digit from 0 to 9, “displaying at least part of the first plurality of numbers” within the broadest reasonable interpretation would mean displaying any digit from 0 to 9 anywhere on the display of the smartphone. This would include digits comprising current time, level of the battery charge, etc., which are normally found on the screen of the smartphone, thus meeting the limitation of the claim.
Utilizing more narrow interpretation, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application not to reset automatically the step count from the first plurality of numbers without the express user action so that the user would not lose track of the total number of steps. This would have resulted in continued displaying the last step count from the internal sensor when the user stops in their walk to attach and establish wireless connection with additional sensors (assuming the display of the smartphone does not turn off because of inactivity or other reason), if desired.
Regarding claim 1, this claim is for a method performed by a device claimed in claim 4 above. Since claims 1 and 4 have similar limitations, Molettiere and Rayner evidenced by Burton teach or fairly suggest all steps of the method claimed in claim 1 and, therefore, claim 1 is rejected because of the same reasons as set forth in the rejection of claim 4.
Regarding claims 2 and 5, Molettiere in combination with Rayner teaches “wherein the priority of the electronic device and the priority of the external device are set based on a user input (Molettiere, paragraphs 0076: the user has the ability to change the default prioritization hierarchy, as shown in FIG. 6. This action can be performed through one or multiple monitoring devices, through client software on a computing device).”
Regarding claims 3 and 6, Molettiere in combination with Rayner teaches or fairly suggests “wherein the controller is further configured to: based on the external device being selected according to the comparison result between the priority of the electronic device and the priority of the external device, control the display to sequentially display the second plurality of numbers by using the second sensing data which is transmitted from the external device to the electronic device through the short range communication connection, and based on the electronic device being selected according to the comparison result between the priority of the electronic device and the priority of the external device, control the display to sequentially display the second plurality of numbers by using the second sensing data which is sensed by the sensor in the electronic device (indeed, these claims simply require presenting on the display of the electronic device data from the internal or external sensor based on their priorities so that the data generated by the higher priority device would be displayed. Combination of internal and external sensors is disclosed by Rayner, and selection one of the data streams generated by different sensors based on priorities is disclosed by Molettiere. Therefore, in the method and system of combined Molettiere and Rayner’s disclosures, the second plurality of numbers would correspond to the data generated by the sensor which is given the higher priority, thus meeting the claim’s limitations.).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648